Mr. Chief Justice Alexander
delivered the opinion of the Court.
*34This is a garnishment case. Royal Indemnity Company, the garnishee, prevailed in the trial court, and that court allowed it an attorney’s fee of $250.00 for the services of an attorney in the trial court, and further provided that in the event an appeal was taken from the judgment, the garnishee should recover the sum of $50.00 for the services of the attorney in the Court of Civil Appeals and $50.00 for the services of such attorney in the Supreme Court. The judgment was affirmed by the Court of Civil Appeals. 165 S. W. (2d) 244.
The Casray Oil Corporation, plaintiff in the lower court, assigned as error the action of the trial court in allowing the recovery of $100.00 for attorney’s fees in the event of an appeal. It was upon this assignment that we granted the writ or error. However, since the granting of the writ the granishee has remitted the $100 in controversy. Consequently, the question raised by the assignment has become moot.
The Court of Civil Appeals correctly decided all Other points. ■
The judgments of the trial court and Court of Civil Appeals, as reformed by the remittitur, will be affirmed. The costs in the Court of Civil Appeals and Supreme Court will be assessed against the respondent Royal Indemnity Company.
Opinion delivered April 7, 1943.